Angelo L. Rosa (ISB No. 7546)
ROSA PLLC
950 West Bannock Street, Suite 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 302 | Phoenix, Arizona 85016
Telephone:   +1 (801) 440-4400
Fax:         +1 (208) 515-2203
e-Mail:      arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee           Case No. 1:19-cv-00009-DCN
  limited liability company,

         Petitioner/Counter-Respondent,

  v.                                            MEMORANDUM IN SUPPORT OF
                                               SOUTHERN IDAHO AMBULATORY
  SOUTHERN IDAHO AMBULATORY                    SURGERY CENTER, LLC’S MOTION
  SURGERY CENTER, LLC, an Idaho                   FOR PROTECTIVE ORDER
  limited liability company,

         Respondent/Counter-Petitioner.




MEMORANDUM IN SUPPORT OF SOUTHERN IDAHO AMBULATORY SURGERY
CENTER, LLC’S MOTION FOR PROTECTIVE ORDER – Page 1
                                        INTRODUCTION

          Respondent/Counter-Petitioner, Southern Idaho Ambulatory Surgery Center, LLC

(“SIASC”) learned of a breach of a United States government website that contains confidential

SIASC provider information on July 1, 2020. SIASC and Petitioner/Counter-Respondent Twin

Falls NSC, LLC (“Twin Falls”) are in post-judgment discovery proceedings, and SIASC now seeks

a protective order limiting post-judgment discovery to persons, information, and documents that

are either (a) produced by SIASC in response to a specific request from Petitioner/Counter-

Respondent TWIN FALLS NSC, LLC (“Twin Falls”); (b) obtained through demonstrably lawful

means; and (c) publicly available, and for other and further relief as the Court deems just and

proper.

                                    STATEMENT OF FACTS

          The circumstances that necessitate the present Motion for Protective Order are unusual

from those that commonly form the basis of most such motions under Federal Rule of Civil

Procedure 26(c). However, they are no less urgent. On July 1, 2020, SIASC became aware of a

data breach in a possible attempt to subvert the discovery process, and thereby, the protections of

the judicial system itself, by AmSurg Holdings, Twin Falls’ parent corporation.

          SIASC physicians may refer patients for home health services and bill Medicare for such

patient services. To do so the physicians must be registered on the United States Department of

Health and Human Services Center for Medicare and Medicaid Services Provider, Enrollment,

Chain and Ownership System web site (“PECOS”). The PECOS site contains provider personal

demographic and credentialing information. Unauthorized access is illegal; the PECOS login page

displays a warning, which reads in part: “WARNING: Only authorized registered users have rights

to access PECOS. Unauthorized access to this system is forbidden and will be prosecuted by law.”
        Administrator, Deborah Wensink (“Ms. Wensink”) logged on to PECOS on July 1, 2020

and received a message that her password had expired. See Declaration of Deborah Wensink in

Support of Southern Idaho Ambulatory Surgery Center’s Motion for Protective Order (“Wensink

Decl.”), filed concurrently herewith, at ¶ 5. In accessing a portion of the site to change her

password, she noted two unknown persons listed as “Active Staff” on the system for SIASC. See

id. The two persons listed were an Amanda Rosson and an Ashley Stone, both of AmSurg

Corporation. See Wensink Decl. at ¶ 5 and “Exhibit 1” thereto.

        Neither person has, nor has had at any time, SIASC authorization to log into PECOS or

view its confidential information contained in the system. See Wensink Decl. at ¶ 6. Ms. Wensink

took screenshots of the information, which includes both users’ amsurg.com e-mail addresses, and

deleted them from SIASC staff on the PECOS system. See Wensink Decl. at ¶ 5. Ms. Wensink

regularly visited the web site between December 2019 and February 2020, and these unauthorized

users were not listed as “Staff” on the site during that time. See Wensink Decl. at ¶ 7.

        The same day, Ms. Wensink deleted both unauthorized users. See Wensink Decl. at ¶ 8

and “Exhibit 2” thereto. Ms. Wensink called PECOS to determine how these persons gained

access to the site, but a telephone message informed her that, due to COVID-19, questions must

be e-mailed. See Wensink Decl. at ¶ 8. She sent a message requesting the same information and

was informed that “Unrecognizable names can be due to a person who has authority on your behalf

to edit or change data. This is commonly the billing, HR or credentialing group may have initiated

the request. You should check with them first.” See Wensink Decl. at ¶ 9 and “Exhibit 3” thereto.

SIASC

        SIASC counsel, Angelo L. Rosa (“Mr. Rosa”) contacted Twin Falls counsel vis e-mail at

2:22 p.m. on July 8, 2020 requesting assurances by 5:00 p.m. Mountain Daylight Time that day
that any information obtained through AmSurg’s access to the SIASC PECOS web site would not

be used in discovery. See Declaration of Angelo L. Rosa in Support of Southern Idaho Ambulatory

Surgery Center’s Motion for Protective Order (“Rosa Decl.”), filed concurrently herewith, at

Exhibit 1. Mr. Rosa did not receive such assurances by the deadline, but thereafter received a

denial by Twin Falls NSC/AmSurg counsel and accusations of further delays to post-judgment

discovery. See Rosa Decl. at Exhibit 2.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 26(c) allows the recipient of a discovery request or a

deponent to move for a protective order for, inter alia, commercial information. It states, in

relevant part:

       Upon motion by a party or by a person from whom discovery is sought ... and for
       good cause shown, the court in which the action is pending ... may make any order
       which justice requires to protect a party or person from annoyance, embarrassment,
       oppression, or undue burden or expense, including one of more of the following:

                 (7) that a trade secret or other confidential research, development, or
                 commercial information not be revealed or be revealed only in a designated
                 way . . . .

F.R.C.P. 26(c)(7). “The motion must include a certification that the movant has in good faith

conferred or attempted to confer with other affected parties in an effort to resolve the dispute

without court action.” F.R.C.P. 26(c).

       A decision to grant, deny, or modify a protective order is reviewed for abuse of discretion.

Anderson v. Calderon, 232 F.3d 1053, 1099 (9th Cir. 2000). However, the question of whether

the lower court used the correct legal standard in determining whether to grant a protective order

is reviewed de novo. See Kulas v. Flores, 255 F.3d 780, 783 (9th Cir. 2001) (legal issues are

reviewed de novo).
       Good cause is shown when a party sets forth the specific harm or prejudice that will result

in the absence of a protective order. See Beckman Indus., Inc. v. International Ins. Co., 966 F.2d

470, 476 (9th Cir. 1992) (holding that “broad allegations of harm, unsubstantiated by specific

examples or articulated reasoning, do not satisfy the Rule 26(c) test”).           “If a court finds

particularized harm will result from disclosure of information to the public, then it balances the

public and private interests to decide whether a protective order is necessary.” See Glenmede Trust

Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995) (citing factors).

       The trial court has discretion to issue “any order which justice requires to protect a party

from annoyance, embarrassment, oppression, or undue burden or expense.” Phillips ex rel. Estates

of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (quoting Seattle Times Co.

v. Rhinehart, 467 U.S. 20, 36, 104 S. Ct. 2199, 81 L.Ed.2d 17 (1984)) (emphasis in original).

Likewise, the trial court has “broad discretion . . . to decide when a protective order is appropriate

and what degree of protection is required.” Id.

       The law that governs post-judgment discovery is the same as that which governs pre-

judgment discovery in all respects relevant to the present matter:

               The Supreme Court has described the rules governing post-judgment
               discovery as “quite permissive.” In the same fashion, the lower courts have
               interpreted Rule 69 to permit broad post-judgment discovery in the search
               for executable assets. But it is not unlimited; courts may limit post-judgment
               discovery on grounds applicable to regular discovery like relevance,
               privilege, and proportionality.

Federal Rule of Civil Procedure 69, Rules and Commentary. “Parties seeking to execute on a

judgment may utilize discovery. . . . Normal discovery rules still apply.” Wechsler v. Wechsler,

162 Idaho 900, 909, 407 P.3d 214, 223 (2017).
                                            ARGUMENT

        The harm that will result in the absence of a protective order to address the unauthorized

access and use of discovery obtained thereby is tied to not as much to the consequences of public

disclosure as to the subversion of the discovery process and the integrity of the judicial system if

the information on which the order is based may be used in discovery. Post judgment discovery

is admittedly broad and wide-reaching, but allowing such material to be used in discovery is

oppressive and unduly burdensome to SIASC under Rule 26(c) because SIASC would not, nor

could it, resort to the same tactics to further its discovery purposes. Denying the Motion for

Protective Order would allow Petitioner/Counter-Respondent to forego its duty to propound

discovery, and instead allow it to conduct a virtual “fishing expedition” for whatever it may come

across, resulting in a lopsided and unfair discovery and judicial process for SIASC.                 The

unauthorized access to the PECOS system and its timing indicate that Twin Falls NSC/AmSurg

itself has the propensity to both invade privacy and break the law in pursuit of its apparent goal of

litigating SIASC into some form of submission. The present matter is a post-judgment action

currently in discovery, not a trial nor an impeachment exercise.

        Because the Protective Order sought in this Motion is limited to restricting in discovery the

use of any material illegally obtained through the unauthorized access, there exists little public

interest balancing analysis for the Court to undertake. The Protective Order is sought to preserve

the fairness of the judicial process – an issue internal to the case, not one concerning dissemination

of confidential information to the public. And while this might be an unusual purpose for a

protective order, the trial court, as mentioned, supra, has discretion to issue “any order which

justice requires to protect a party from . . . oppression, or undue burden . . .” Phillips ex rel. Estates

of Byrd, supra, at 1211.
       The specific harm that would result in the absence of the Protective Order includes, but is

not limited to, loss of trust in, and perceived unfairness of, the judicial system not only on the part

of SIASC but of the general public. The unauthorized access is illegal under 18 U.S.C. §

1030(a)(2)(B). Denying the Protective Order would send a message that this Honorable Court

condones the use of materials illegally obtained, would implicate due process, and would form the

basis of yet another appeal. “Among the goals furthered by protective orders is reducing conflict

over discovery and facilitating the flow of information through discovery.” Charles Alan Wright,

Arthur R. Miller, Federal Practice and Procedure § 2044.1 (3d ed., West 2020). Denying the

Motion for Protective Order would also increase conflict between the parties, stifle the flow of

discovery, and increase suspicions between the parties in an already contentious case.

                                          CONCLUSION

       SIASC requests this Honorable Court, in its sound and considerably broad discretion, to

place a Protective Order on Twin Falls’ use in discovery of any materials not produced by SIASC

in response to a specifically propounded request by Twin Falls and any materials not publicly

available.



       DATED:          10 July 2020                    Respectfully Submitted,

                                                       For ROSA PLLC:




                                                       __________________________
                                                       Angelo L. Rosa

                                                       Attorney for Respondent/Counter-Petitioner
                                                       SOUTHERN IDAHO AMBULATORY
                                                       SURGERY CENTER, LLC
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk of the
Court for service on CM/ECF Registered Participants as reflected on the Notice of Electronic
Filing, including, but not limited to, the following:

       Scott D. Hess               sdhess@hollandandhart.com

       Brant Phillips              BPhillips@bassberry.com



                                                 /s/ Angelo L. Rosa
                                                 Angelo L. Rosa
